Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00765-CR

                                     Antorr Lamar ALLISON,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR0418
                             Honorable Dick Alcala, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: September 17, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           On April 8, 2013, pursuant to a plea-bargain agreement, Antorr Lamar Allison was

sentenced to two years in prison, his sentence was suspended, and he was placed on community

supervision for two years. On July 31, 2013, the State filed a motion to revoke Allison’s

community supervision, alleging Allison had violated two conditions of his community

supervision. After a hearing, the trial court found that Allison had violated a condition of his

community supervision. The trial court revoked Allison’s community supervision and sentenced

him to two years in prison. Allison appealed.
                                                                                       04-13-00765-CR


         Allison’s court-appointed counsel has filed a brief in which he discusses two potential

points of error but nevertheless concludes that this appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel states that Allison was provided with copies of the brief and the motion to withdraw, and

was further informed of his right to review the record and file his own brief. See Bruns v. State,

924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.). Allison has not filed a pro se

brief.

         We have reviewed the record and counsel’s brief, and we agree that this appeal is frivolous

and without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant the

motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997,

no pet.); Bruns, 924 S.W.2d at 177 n. 1.

         No substitute counsel will be appointed. Should Allison wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of (1) the date of this opinion; or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Karen Angelini, Justice

DO NOT PUBLISH




                                                 -2-